Citation Nr: 0024836	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  98-14 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for status 
post fracture right femur stabilized with intramedullary rod 
and pins, limitation of motion of the right hip, and post 
fracture myositis ossificans.  


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from May 1979 to July 1992.  

This appeal to the Board of Veterans' Appeals (the Board) was 
initially brought from an April 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which continued a 20 percent 
evaluation for status post fracture right femur stabilized 
with intramedullary rod and pins, limitation of motion of the 
right hip, post fracture myositis ossificans.

In an October 1999 decision, the Board denied a rating in 
excess of 20 percent for status post fracture right femur 
stabilized with intramedullary rod and pins, limitation of 
motion of the right hip, post fracture myositis ossificans.

The veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").

On April 19, 2000, the Court on joint motion of the parties, 
vacated the Board's October 1999 decision and remanded the 
case pursuant to 38 U.S.C.A. § 7252(a).


REMAND

Initially, the Board finds that the appellant's claim for 
increased evaluation for his right hip disability is well 
grounded within the meaning of 38 U.S.C.A. § 5107.  That is, 
the claim is plausible.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); see also, Proscelle v. Derwinski, 2 Vet. App. 269 
(1992).  And the veteran's assertions concerning the severity 
of his right hip disability (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  
Accordingly, there is an obligation to assist in the 
development of evidence in the case.

The veteran's representative has requested that the Board 
obtain records of the veteran's treatment at the Long Beach 
and West Los Angeles VA Medical Centers.  As part of its duty 
to assist the veteran with the development of his case the 
Board has an obligation to obtain relevant treatment records 
of which it becomes aware at any point during the appeal.  
Murincsak v. Derwinski, 2 Vet App 363 (1992).

In the joint motion for remand it was concluded that the 
Board had not adequately discussed the provisions of 38 
C.F.R. §§ 4.40, 4.45 (1999).  In order to discuss these 
regulations in further detail, and apply them to the 
veteran's case, the Board finds that additional examination 
is necessary.

The joint motion approved by the Court noted that in the 1999 
decision, the Board had not considered the August 1998 
General Counsel opinion in which held that "[a] a separate 
rating for arthritis could be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59" See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991); and VAOPGCPREC 9-98 
at 2, 4.

The joint motion concluded that in light of the fact that the 
veteran's right hip showed evidence of limited motion and X-
ray evidence of arthritis, consideration had to be given to a 
separate rating for right hip arthritis.

An appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999), and in 
order to comply with the joint motion for remand, the Board 
is remanding this case for the following:

1.  The veteran should be requested to 
provide information as to any treatment 
he has received for a right hip 
disability since September 1999.  The RO 
should then take all necessary steps to 
obtain records of that treatment, 
including records of the veteran's 
treatment at the Long Beach and West Los 
Angeles VA Medical Centers, and associate 
them with the claims folder.

2.  The RO should arrange for an 
orthopedic examination of the veteran, in 
order to evaluate the current severity of 
the service connected right hip 
disability.  The claims folder including 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Any further indicated 
special studies should be conducted.

The examiner is also requested to comment 
on the following:

(a) The examiner should report in degrees 
the active and passive ranges of motion 
in the right hip.  The examiner should 
determine whether the right hip 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

(b) The examiner should comment on the 
functional limitations, if any, caused by 
all facets of the appellant's service-
connected disability;

(c) The examiner should further comment 
as to what extent the manifestations of 
the right hip disability limit the 
appellant's ability to perform average 
employment in a civil occupation?

(d) With respect to complaints of pain, 
the examiner is requested to specifically 
comment on whether there is objective 
evidence of pain, and whether the pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, and/or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service 
connected disability.  The examiner 
should also give an opinion as to the 
severity of any pain found on 
examination.

The examiner should also note whether 
there is evidence of misuse, disuse, 
postural tilting, limp, pain, 
instability, atrophy, crepitus, etc of 
the right hip. 

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for the left knee 
with application of all pertinent 
criteria discussed earlier.  The RO 
should also document its consideration of 
the applicability of 38 C.F.R. §§  
3.321(b)(1), 4.40, 4.45, 4.59 (1999). 

Thereafter, if otherwise in order, the case should be 
returned to the Board for further consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


